Name: Commission Regulation (EC) NoÃ 1074/2008 of 31Ã October 2008 amending Regulation (EC) NoÃ 1249/96 on rules of application (cereal sector import duties) for Council Regulation (EEC) NoÃ 1766/92
 Type: Regulation
 Subject Matter: EU finance;  plant product;  tariff policy
 Date Published: nan

 1.11.2008 EN Official Journal of the European Union L 294/3 COMMISSION REGULATION (EC) No 1074/2008 of 31 October 2008 amending Regulation (EC) No 1249/96 on rules of application (cereal sector import duties) for Council Regulation (EEC) No 1766/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 143(b) thereof, in conjunction with Article 4 thereof, Whereas: (1) The second subparagraph of Article 2(5) of Commission Regulation (EC) No 1249/96 (2) stipulates that the additional security of EUR 24 per tonne for flint maize is not required where an import licence application is accompanied by a certificate of conformity issued by the Argentine Servicio Nacional de Sanidad y Calidad Agroalimentaria. In practice, however, this certificate of conformity is attached to the transport documents and so follows the goods. For administrative reasons, this prevents the operators from availing themselves of the security waiver as provided for by the Regulation. In order to resolve this situation, the conditions under which operators are required to provide the required proof should be changed. (2) The first subparagraph of Article 5(1)(b) of Regulation (EC) No 1249/96 provides, in the case of imports of common wheat of high quality, for a special security in addition to those provided for by Commission Regulation (EC) No 1342/2003 of 28 July 2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (3). The additional security of EUR 95 per tonne is justified by virtue of the difference in customs duties imposed on imports of common wheat depending on whether the wheat is of high quality or low or medium quality. Where customs duties for all quality categories of common wheat have been suspended under Article 187 of Regulation (EC) No 1234/2007 the above-mentioned additional security is no longer justified and so should not be required for the entire period in which the duties are suspended. (3) Annex IVb to Regulation (EC) No 1249/96 contains a blank certificate of conformity authorised by the government of Canada for exports of common and durum wheat to the European Community and the export grade specifications. By official letter dated 20 May 2008, the Canadian authorities informed the Commission of an amendment to their blank certificate. The blank certificate must therefore be amended. (4) Regulation (EC) No 1249/96 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1249/96 is hereby amended as follows: 1. The second subparagraph of Article 2(5) is replaced by the following: Notwithstanding Article 293(1)(e) of Regulation (EEC) No 2454/93, the importer shall lodge with the competent authority an additional security of EUR 24 per tonne for flint maize, except where an import licence is accompanied by a certificate of conformity issued by the Argentine Servicio Nacional de Sanidad y Calidad Agroalimentaria (Senasa) mentioned in Article 6(1) of this Regulation. In such cases, the type of certificate of conformity and its number shall be entered in box 24 of the import licence application and import licence itself. 2. Article 5 is amended as follows: (a) in the second subparagraph of paragraph 1, the third sentence is replaced by the following: In such cases, the type of certificate of conformity and its number shall be entered in box 24 of the import licence application and import licence itself.; (b) the following paragraph 3 is added: 3. Where customs duties for all quality categories of common wheat have been suspended under Article 187 of Regulation (EC) No 1234/2007, the additional security of EUR 95 per tonne referred to in paragraph 1 of this Article shall not be required for the entire period in which the duties are suspended. 3. In Annex IVb, the blank certificate of conformity authorised by the government of Canada for common and durum wheat and export grade specifications is replaced by the blank certificate in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 161, 29.6.1996, p. 125. (3) OJ L 189, 29.7.2003, p. 12. ANNEX BLANK CERTIFICATE OF CONFORMITY AUTHORISED BY THE GOVERNMENT OF CANADA FOR COMMON AND DURUM WHEAT AND EXPORT GRADE SPECIFICATIONS